                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


 JOHN JONES,

                       Plaintiff,
        v.
                                                           Case No. 15-CV-0111
 COUNTY OF SUFFOLK, PARENTS FOR
 MEGAN’S LAW

                        Defendants.




             [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW
                         AS COUNSEL FOR PLAINTIFF

       Aadhithi Padmanabhan seeks leave to withdraw as counsel for Plaintiff/Petitioner in this

matter. This Court concludes that the motion be granted.


                                                            SO ORDERED:



                                                            Hon. Arlene R. Lindsay
                                                            United States District Judge


Dated: May ___, 2019
